Whitakee, Judge,
concurring:
I agree the defendant’s motion to dismiss should be denied. I do not think, however, we should treat as surplusage the allegation in the petitions that the suits are for the use of the insurance company.
If plaintiffs recover from the Government, they would be obliged to pay over the money to the insurance company* since that company has already paid them. If they should refuse to do so, they undoubtedly could be forced to do so by suit in the appropriate court. This being true, why should not any judgment we may render in plaintiffs’ favor recite that it is for the use of the insurance company? We have jurisdiction to do so under the Contract Settlement Act; That jurisdiction has been invoked and should be exercised.
LittletoN, Judge, and Jones, Chief Judge, concur in this opinion.